—In an action to recover for property damage pursuant to an insurance policy, the defendant Merrimack Mutual Fire Insurance Company appeals from (1) an order of the Supreme Court, Dutchess County (Hillery, J.), dated August 18,1995, which denied its cross motion for summary judgment, granted the plaintiff’s motion for partial summary judgment on the issue of liability, and dismissed its first affirmative defense, and (2) a judgment of the same court, dated September 8, 1995, entered upon the order. Justice Pizzuto has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [c]).
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
*344The Supreme Court properly granted the plaintiff’s motion for partial summary judgment on the issue of liability. The plaintiff established entitlement to judgment as a matter of law, and the defendant failed to establish the existence of a material issue of fact (see, Zuckerman v New York City, 49 NY2d 557).
The defendant’s remaining contentions are without merit. Miller, J. P., Pizzuto, Altman and Krausman, JJ., concur.